ORDER
On March 1, 2016, we issued an opinion in the above-entitled matter, affirming the Third Judicial District Court’s orders. Appellant *321bWayne S. Hansen Trust (“the Trust”) timely filed a Petition for Rehearing on March 15, 2016, and Johnson filed his objection to the rehearing request on March 30, 2016. The Court, having considered the Petition and the objection, has determined to grant the Petition to the extent necessary to partially revise the analysis set forth in the opinion. The outcome is unaffected.
DATED this 3rd day of May, 2016.
IT IS ORDERED that the Petition for Rehearing is GRANTED IN PART. This Court’s March 1, 2016 Opinion in DA-14-0478, Johnson v. Wayne S. Hansen Trust, 2016 MT 46, is hereby AMENDED and a revised Opinion is issued this date.
The Clerk of Court is directed to mail a true copy hereof to all counsel of record.
/S/MIKE McGRATH
/S/JIM RICE
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER